Citation Nr: 1829438	
Decision Date: 06/01/18    Archive Date: 06/27/18

DOCKET NO.  10-32 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for right foot metatarsalgia.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).

7.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety and depression.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for a bilateral knee disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to September 1985.  His military occupational specialty was a lance crewmember.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, and from a March 2015 rating decision of the VARO in Indianapolis, Indiana.  The Veteran testified before the undersigned at a Board video conference hearing in November 2016.  A transcript of the hearing is of record.

In April 2017, the Board remanded the claims for additional development.  In a July 2017 Supplemental Statement of the Case (SSOC), the RO continued to deny the benefits sought for these claims and they have been returned to the Board for further adjudication. 

With respect to the previously remanded issues of entitlement to service connection for bilateral hearing loss and tinnitus, in a July 2017 rating decision, the RO granted service connection for bilateral hearing loss and for tinnitus.  As a result, these issues have been resolved and are not before the Board. See Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

The issues of entitlement to service connection for a low back disability, pes planus, right foot metatarsalgia and a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current left ankle disability.

2.  The Veteran does not have a current right ankle disability.

3.  The weight of the evidence is against a finding that the Veteran's currently diagnosed COPD is related to service.

4.  Sleep apnea was not present in service, was not present until many years after service discharge, and has not been shown to be casually related to service.  

5.  The Veteran does not have a current left knee disability.

6.  The weight of the evidence is against a finding that the Veteran's currently diagnosed right knee tendinosis/tendonitis is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disability have not been met. 38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F. R. § 3.303 (2017).

2.  The criteria for service connection for a right ankle disability have not been met. 38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F. R. § 3.303 (2017).

3.  The criteria for service connection for COPD have not been met.  38 U.S.C. 
§§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C. 
§§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (2017).  

5.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Analysis

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).



Left and Right Ankle Disabilities

The Veteran is seeking service connection for left and right ankle disabilities.   He contends that he injured both ankles during service and that he has had ongoing ankle symptomatology. 

The service treatment records show that Veteran reported injuring both ankles during a weekend march.  He was initially diagnosed as having possible sprains, however further evaluation revealed a diagnosis of right foot metatarsalgia and a sprain of the left ankle.  

On VA examination in June 2017, the examiner determined that the Veteran did not have a current chronic ankle condition.  The examiner stated that the Veteran's service treatment records reveal that he had multiple sprained ankles while on active duty, however, that condition resolved, as expected.  The examiner noted that there were no radiological or physical findings to support a diagnosis.    

While the Veteran was treated for ankle sprains in service, the weight of the evidence shows no currently diagnosed left or right ankle disability, including residuals of the in-service ankle sprains.  As there is no competent evidence of a current diagnosis of either a left or right ankle disability, there is no basis on which the claim for service connection for either disability may be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  It is therefore unnecessary to address any other element of service connection.  Accordingly, the appeal on these issues is denied.

COPD

The evidence shows that the Veteran has a current diagnosis of COPD.  The service treatment records are negative for any treatment of a respiratory illness in service.  

The Veteran attributes his COPD, in part, to smoking in service.  With limited exceptions, not applicable here, VA regulation provides that for claims received after June 9, 1998, disability due to smoking and/or nicotine dependence may not be considered service related.  38 C.F.R. § 3.300.  However, the Veteran also asserts that his COPD is due to in-service exposure to diesel fuel.

A June 2017 VA examiner opined that the Veteran's COPD was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that literature reveals the main cause of COPD is tobacco smoke.  The examiner noted the Veteran's long history of smoking.  Therefore, the examiner felt that the Veteran's COPD is less likely than not related to his military career, to include exposure to diesel fuel.  

In sum, there is no evidence of a respiratory illness in service, there is no indication that the Veteran has had continuous respiratory symptoms since service, and a VA examiner has opined that the most probable cause of the Veteran's COPD is his history of cigarette smoking.  Therefore, the evidence is against service connection for COPD.  

Sleep Apnea

The Veteran asserts that his claimed obstructive sleep apnea was incurred in service.  He reports that he was told that he was told by his first wife that he would stop breathing at night.  

The Veteran's service treatment records are negative for any complaints or treatment for sleep related problems.  Post-service, a sleep study conducted in May 2009 showed a diagnosis of sleep apnea.
 
 The Board has considered the Veteran's lay statements regarding his claim for service connection for sleep apnea.  The Board notes that while the Veteran is competent to relay his experience, lay people are generally not competent to diagnose illnesses or establish a causal connection. The Veteran has not been shown to be competent, by experience or training, to provide medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  As such, the Board cannot use the Veteran's statements to establish the medical nexus required to establish service connection.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In this case, there is no factual basis in the record that the claimed sleep apnea was incurred during service. The Veteran's service treatment records are negative for any reports of sleep related problems.  Post-service treatment records first show that the Veteran was diagnosed as having obstructive sleep apnea through a sleep study conducted in May 2009, approximately 24 years after the Veteran's separation from active service in 1985.  In view of the foregoing, there is no basis upon which to conclude that the Veteran's currently diagnosed obstructive sleep apnea was incurred in or related to military service.  The claim for service connection for sleep apnea is denied.

Bilateral Knee Disability

The Veteran contends that service connection is warranted for a bilateral knee disability as a result of ongoing strenuous activity during service.

The service treatment records do not show any complaints, findings or diagnosis pertaining to either knee.

The Veteran underwent a VA examination of the knee in June 2017.  Physical examination revealed a diagnosis of tendonitis/tendinosis of the right knee.  Physical examination of the left knee was normal.  The examiner stated that although the Veteran had subjective complaints of left knee pain, he did not have a current left knee condition.  With respect to the right knee, the examiner concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the right knee condition was more consistent with normal wear and tear on the body and that it does not reflect his military career.       



With respect to the left knee, the Board finds that the competent and probative evidence of record supports a finding that the Veteran does not currently suffer from a left knee disability and, therefore absent the presence of a current disability, service connection cannot be granted.  See Brammer, 3 Vet. App. at 223.

With respect to the right knee, there is a current diagnosis of tendonitis/tendinosis.  However, a chronic right knee disability was not actually shown until years after service.  Moreover, the June 2017 examiner opined that the Veteran's right knee disability is more consistent with normal wear and tear on the body and not a result of his military service.  

For the foregoing reasons, the Veteran's claim for service connection for a bilateral knee disability is denied.

Conclusion

The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise. See 38 U.S.C. § 5107  (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).


ORDER

Service connection for a left ankle disability is denied.

Service connection for a right ankle disability is denied.

Service connection for COPD is denied.

Service connection for sleep apnea is denied.

Service connection for a bilateral knee disability is denied.


REMAND

The remaining claims on appeal warrant further development.

Low Back Disability

The Veteran has a current diagnosis of degenerative disc disease of the lumbar spine.  He reports ongoing pain and discomfort in his low back as result of in-service injury.  

The service treatment records show that the Veteran was treated for back strain in April 1976 and for low back pain in August 1977.

A June 2017 VA examiner provided a negative nexus opinion with respect to the Veteran's lumbar spine disability.  In providing a rationale the examiner stated that the condition is more consistent with his age and normal wear and tear on the body rather than his military service.  The examiner, however, did not discuss the service treatment records documenting back complaints as well as the Veteran's reports of ongoing back pain the rendering the opinion.  Accordingly, the Board finds that further VA opinion is warranted.      




Pes Planus and Right Foot Metatarsalgia

The Veteran is seeking service connection for foot disabilities, to include pes planus and right foot metatarsalgia.  He reports that his foot pain started on active duty which he attributes to the wear and tear of his military duties. He reports continuous pain the bottom of both feet.  

The service treatment records show that he had multiple complaints of right foot pain following a road march in April 1982 and that he was diagnosed with metatarsalgia.  The Veteran also had complaints of his arches hurting in November 1982, but a diagnosis was not made.  

Following VA examination of the feet in June 2017, the Veteran was diagnosed as having degenerative arthritis of the left foot and bilateral calcaneal spurs.  The examiner provided a negative nexus opinion.  The examiner's rationale was that the current foot condition is more consistent with the normal wear and tear of the body.  The examiner failed to discuss the Veteran's service treatment records documenting foot pain and treatment as well his lay statements of ongoing bilateral foot pain in rendering an opinion.  Accordingly, further opinion is warranted.   

Psychiatric Disability

The Veteran contends that he has a psychiatric disability as a result of his military service.  He provided conflicting reports of witnessing an incident in Korea involving two helicopters that were shot down.  The record reflects diagnoses of PTSD, anxiety, and depression.

The Board remanded the claim in April 2017 in order to afford the Veteran the opportunity to provide additional evidence regarding his claimed stressor and a VA psychiatric examination.  The remand directives specifically noted that the examiner should not only evaluate the Veteran for PTSD but also each acquired psychiatric disorder that has been present during the period of the claim.  

The Veteran underwent a VA PTSD examination in May 2017.  Due to inconsistencies in the stressor information provided by the Veteran at the VA examination and his medical record, the examiner stated that a diagnosis could not be rendered.   The examiner did not discuss the Veteran's other psychiatric disorders of anxiety and depression found in the record.  A remand is warranted for further clarification.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the June 2017 VA spine examiner.  If the examiner is not available, a different VA examiner may render the opinion.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner, who must note its review.

The examiner must opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back disability is related to military service, to include service treatment records documenting low back pain and the Veteran's reports of ongoing low back pain since service discharge.

The examiner should provide a rationale for all opinions expressed.

2.  Return the claims file to the June 2017 VA foot examiner.  If the examiner is not available, a different VA examiner may render the opinion.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner, who must note its review.

The examiner must opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back disability is related to military service, to include service treatment records documenting foot pain and the Veteran's reports of ongoing bilateral foot pain since service discharge.

The examiner should provide a rationale for all opinions expressed.

3.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his psychiatric diagnoses to include PTSD, anxiety and depression. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay statements and a copy of this remand.

Based on a review of the Veteran's pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim. A diagnosis of PTSD due to the in-service stressor claimed by the Veteran should be confirmed or ruled out. If the examiner determines that PTSD has not been present during the period of the claim, he or she should explain why a diagnosis of PTSD is not warranted. If PTSD is diagnosed, the examiner should identify the elements supporting the diagnosis and specifically address whether the disorder is due, at least in part, to a fear of hostile military or terrorist activity in service.

With respect to each acquired psychiatric disorder, other than PTSD, that has been present during the period of the claim, the examiners should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service.

The examiner should provide a rationale for all opinions expressed.

4.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


